Citation Nr: 0419200	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
right foot fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from September 1962 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a low back disability to include as 
secondary to service connected residuals of a right foot 
fracture.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded to obtain a new VA examination, as 
there are differing diagnoses and opinions between the 
VA examinations.

?	This case is remanded to obtain the medical records 
associated with the veteran's U.S. Railroad retirement 
determination.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

In the VA examination conducted in February 2003, the 
examiner opined that there was evidence of degenerative disc 
disease as well as grade 1 spondylolisthesis with 
spondylolysis at the L5-S1 level.  The examiner also stated 
that the veteran's low back disorder was not likely to be 
related to the service-connected right foot fracture.

In the May 2003 medical examination conducted by I.M.E., Inc. 
the examiner opined that the majority of the veteran's pain 
resulted from his spondylolisthesis and adjacent 
spondylolysis and spondylitis, but that other factors could 
be at play in a more proximal region.  The examiner stated 
that he had considerable difficulty connecting the veteran's 
back pain to his foot problem.  He further opined that an 
abnormal gait and favoring of the right foot over a period of 
many years could create some abnormal forces on the back.  
The majority of the veteran's low back complaints were 
attributed to the nature of the veteran's work at the U.S. 
Railroad, his back traumas and the fact that the veteran had 
spondylolisthesis and spondylolysis upon which the foot 
problem had little or no effect.

Based on the ambiguity of the examiner's opinion, the 
veteran's claim should be remanded pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995), so that the examiner can 
clearly state whether any back disorder of the veteran's was 
aggravated by his service-connected right foot disability.  
The examiner should comment to what degree his right foot 
disability causes or aggravates his various symptoms and 
disorders for which he is claiming service connection.  See 
Allen v. Brown, 7 Vet. App. 439 (1995). 

Evidence in the claims file included a letter from the 
veteran's private physician, Dr. L.S. with regard to the 
veteran's retirement determination from the U.S. Railroad.  
It does not appear that the RO attempted to obtain the 
retirement determination or the medical records associated 
with it.  As the letter from the veteran's physician 
referenced his low back disorder, these records must be 
obtained.  Pursuant to Littke v. Derwinski, 1 Vet.App. 90 
(1990), the RO should obtain all treatment records associated 
with the veteran's retirement determination.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that copies of all current 
records of treatment of the veteran's lower back pain 
are included in the folder.  Specifically, the RO should 
obtain all medical records from the U.S. Railroad 
Retirement Board associated with the veteran's claim as 
well as a copy of the Retirement Board decision.

2.  The veteran should be scheduled for a VA examination 
regarding his low back.

a.  Identify all disorders of the low 
back (provide diagnoses).

b.  After considering all treatment records, 
including medical records associated with the 
veteran's request for retirement disability, is it 
at least as likely as not that any of the veteran's 
low back disorders are proximately due to or the 
result of his service-connected right foot 
disability?  

c.  If such disorders identified in question (a) 
are unrelated to the veteran's service-connected 
right foot disability, did the veteran's service-
connected right foot disability aggravate any of 
the disorders beyond the natural progression of 
such disorders?  All opinions expressed should be 
supported by reference to pertinent evidence.

3.  Review the veteran's claims folder and ensure that 
all the foregoing development has been conducted and 
completed in full.  Ensure that all provisions of the 
Veterans Claims Assistance Act of 2000 are properly 
applied in the development of the claim.  If any 
development is incomplete, appropriate corrective action 
should be taken.   
4.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to secondary service connection 
for a low back disability.  In the event that the claim 
is not resolved to the satisfaction of the appellant, 
the RO should issue a supplemental statement of the 
case, a copy of which should be provided the veteran, 
and his representative.  After they have been given an 
opportunity to submit additional argument, the case 
should be returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



